Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s most recent amendment has been entered in the application. Claims 1, 2, 4-19, 21 and 22 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, 16, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2012/0292124). Yamashita et al. teach an electrified vehicle (figure 1, ¶0027) including a first and second vehicle frame rail (14, 16, 18, 20) a cross brace assembly (30, 40, 46), an electric drive component (50, 52, 54) secured relative to the vehicle frame rail by the cross brace assembly (connection at 48, 50A), the cross brace including a cross brace portion (30), which is mounted to a pair of lower surfaces (bottom face of 20) of the respective frame rails, and a bridging side bracket assembly (40) of the cross brace assembly is mounted to an upper surface of the frame rails (top face of 16), the bridging side bracket including a first bracket (42) and second bracket 44) each mounted to the upper surface of the pair of side rails, the bridging side brackets being mounted directly to an end portion of the cross brace (upper end of 46 at 46A), at least one electric drive component being an electric machine (motor 52), the frame rail extending in a front motor compartment of the vehicle (figure 1), the structure including a ‘first’ plurality of fasteners (38C) connecting the bridging side brackets to the cross brace, and a ‘third’ plurality of fasteners for connecting the cross brace (30) to the lower surface of the frame rail (20, ¶0031, last .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Okura (US 2019/0126989, cited previously). Okura teaches a mounting system for an electrified vehicle, including a cross brace assembly including at least one cross brace (one of more of 20F, 20R), first and second bridging side members (20S, 20S), each connected to a cross brace portion at respective lateral ends of the cross brace, a first electric drive component (22) in the form of an electric machine suspended from the cross brace by at least one isolator mount (28A and/or 28B) which deform under loading, isolating force distribution between the cross member and component; a second electric component (one of 24, 26) mounted at a plurality of mounting locations on the cross brace, the first electric drive component (22) is mounted to an undersurface of a platform (top face of 20F, 20R) of the cross brace and the at least one component is mounted atop the platform, at least one second component (26) being a charger which containing a booster circuit, resultantly operates at higher voltage (¶0063), at least one isolator mount received within an opening of the platform of the cross brace (e.g., 86A and 86S received through 21A, 21S; and/or 92, 92 received through 21G, 21L), the cross brace including a front wall section (forward face of 20F) and a rear wall section (rearward face of 20R), the platform connecting between the sections, each of the front and rear wall sections extending between opposing lateral portions and between an upper surface (top of the front and rear walls) and a lower surface (bottom of the front and rear walls). 

As regards the provision of mounting tabs, the reference to Okura, while teaching the second electric drive component being mounted to the cross brace, is unspecific as to the use of mount tabs on the cross brace, instead illustrating the mount tabs as being on the respective components (at the bottom ends of 24, 26). As regards a reversal of relative location of already-taught parts, in Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976), the Supreme Court approved of the principle that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more that one would expect from such an arrangement, the combination is obvious." KSR Int'l v. Teleflex Inc., 550 U.S. 398, 417 (2007). As such, the repositioning of the mount tabs from the components (22, 24) to the cross brace (e.g., by providing a spacer on the cross brace at the appropriate connection location rather than on the components) would be understood to be an obvious modification. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the mounting tabs on the cross brace rather than on the components for the purpose of one or more of reducing the overall 
As regards claim 7, the embodiment employed in the reference to Okura does not specifically teach that the front and rear wall sections are arched or curved, however Okura also teaches an alternate embodiment (see, e.g., figures 12, 15; note ¶0107) wherein the front wall is explicitly illustrated as being arched or curved, the disclosure explicitly teaching that both front and rear walls are curved or arched. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to initially provide the front and rear walls of the cross brace as having a curved profile as taught by the alternate embodiment of Okura for the purpose of providing the cross member in a form which has a thinner vertical height at a mid-section thereof in order to provide greater clearance at the mid-section (i.e., reducing dimension Dc as compared to De) to control force and weight distribution in the cross member and/or to tailor the reaction of the cross member in a deformation scenario.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okura in view of Nozaki et al. (US 2010/0101885). The reference to Okura is discussed above and while teaching a charger, fails to teach a charger stack including also a motor controller, DC/DC converter and a communications gateway. Initially Nozaki et al. teach that it is well known in the arranging of components for an electric vehicle to provide the components proximate the motor as not only including a charger (29), but also a controller (28), inverter (28i), DC/DC converter (29a). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the charger initially taught by Okura with additional stacked elements including a motor controller and DC/DC converter as taught by Nozaki et al. for the purpose of ensuring that the motor can be controller and provided with appropriate input power, thus allowing vehicle operation, the close proximity of components reducing losses .  

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (cited above).
As regards claim 14, while teaching plural fasteners corresponding to applicant’s claimed first and third plurality of fasteners, the reference to Yamashita et al. does not specifically teach the provision of a ‘second’ plurality of fasteners connecting the bridging side bracket[s] to the upper surface of the respective vehicle frame rails (e.g., top surface of 16). Fasteners are an old and well-known means for connecting structural elements to one another, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to connect the bridging side brackets to the upper surface (e.g., top face of 16) of the respective frame rails using fasteners, such as threaded fasteners for the purpose of ensuring that the connection between the bridging side members and side rails is robust providing a desired level of strength in the vehicle forward frame.
As regards claim 19, the reference to Yamashita et al. fails to specifically teach that the cross brace is made from a first aluminum alloy and the bridging bracket[s] is/are made from a second aluminum alloy. Initially the use of aluminum alloys is well understood to be desirable where a high strength to low weight condition is desired, and .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Okura et al. (cited above). The reference to Yamashita et al. is discussed above and while teaching an electric drive, and that the components may include an electric machine (52) and inverter (54) does not specifically teach a charger. Okura et al. teach that it is well known in the provision of electric drive structures for vehicles to provide, in addition to an electric machine, a charger (26). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Yamashita et al. with a further component in the form of a charger such as taught by Okura et al. for the purpose of ensuring that regenerative power derived from braking of the vehicle can be returned to the vehicle battery. As regards the charger being a “charger stack”, as best this term is presented, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the charger as mounted on a component, such as the cross brace, in which condition it would be understood to be stacked on the brace, or alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide it with plural circuit boards arranged in a stack (i.e., one atop the other) so as to fit the circuitry in a more compact footprint. As regards the vehicle being a “battery electric vehicle” to the extent that the vehicle taught by Yamashita et al. is not taught to have an internal combustion engine, .

Allowable Subject Matter
Claims 8-10 are allowed.
Claims 6, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the application of the reference to Kambayashi, applicant has asserted that this reference cannot meet the limitations of the claims as amended. The examiner agrees. Note the reference to Yamashita et al., now applied in direct response to applicant’s amendment. As regards the application of the reference to Nozaki et al. as a base reference, applicant has asserted that this reference cannot meet the limitations of the claims as amended. The examiner agrees. Note the reference to Okura, cited previously, and now applied in direct response to applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.


	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616